Exhibit 10.2




The grant of your equity award reflected in the attached Performance Based
Restricted Stock Unit Award Agreement is subject to you agreeing to the terms
and conditions of the Employee Inventions, Confidentiality, Non-Compete and
Mutual Arbitration Agreement attached to the Award Agreement. By accepting your
grant you are also accepting the Employee Inventions, Confidentiality,
Non-Compete and Mutual Arbitration Agreement.


By clicking the “Accept” button for your equity grant on the Schwab Equity Award
Center you are electronically signing both the Performance Based Restricted
Stock Unit Agreement and the Employee Inventions, Confidentiality, Non-Compete
and Mutual Arbitration Agreement. Your electronic signature is the legal
equivalent of your manual signature of the Agreements and by clicking the
“Accept” button, you are agreeing to be legally bound by each Agreement’s terms
and conditions.


PERFORMANCE BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT is entered into and effective as of March 21, 2017 (the “Date of
Grant”), by and between Select Comfort Corporation (the “Company”) and         
(the “Grantee”).
The Company has adopted the Select Comfort Corporation Amended and Restated 2010
Omnibus Incentive Plan (the “Plan”) authorizing the grant of Restricted Stock
Unit Awards to employees, non-employee directors and consultants of the Company
and its Subsidiaries (as defined in the Plan).
The Company desires to give the Grantee a proprietary interest in the Company
and an added incentive to advance the interests of the Company by granting to
the Grantee a Restricted Stock Unit Award pursuant to the Plan.
This Award is one of a series of awards (the “EPS Based Awards”) granted by the
Company to certain members of the Company’s senior management team (each such
grantee, an “Award Recipient”) on the date hereof that are based on the
Company’s achievement of the EPS Target set forth below.
Accordingly, the parties agree as follows:
1.    Grant of Award Units; Performance Target and Potential Adjustments.
1.1    Grant of Award Units The Company hereby grants to the Grantee a
Restricted Stock Unit Award (the “Award”) consisting of                  units
(the “Award Units”) that will be settled in shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), subject to the terms,
conditions and restrictions set forth below and in the Plan. Reference in this
Agreement to the Award Units or the Adjusted Award Units (as defined in Section
1.2 of this Agreement) will be deemed to include the Dividend Proceeds (as
defined in Section 4.3 of this Agreement) with respect to such Award Units or
Adjusted Award Units as provided in Section 4.3 of this Agreement.
1.2    Performance Target and Potential Adjustments.


1

--------------------------------------------------------------------------------

Exhibit 10.2




(a)    The Award Units will vest and become free of restrictions, subject to
adjustment as set forth in Sections 1.2(b) and (c), as follows:
(i)    50% of the Award Units will vest and become free of restrictions on March
21, 2020 if the Company’s EPS is at least $2.75 (the “EPS Target”) for the
Company’s fiscal year ended December 28, 2019 (the “Performance-Based
Restriction”);
(ii)    if, and only if, the EPS Target has been achieved, the remaining 50% of
the Award Units will vest and become free of restrictions on March 21, 2021; and
(iii)    with respect to both subsection (i) and (ii) above, the vesting of the
Award Units and lapse of the restrictions on the Award Units is subject to and
contingent up the Grantee remaining in the continuous employment or service with
the Company or any Subsidiary until the applicable vesting date; provided,
however, that such employment or service period restrictions will earlier lapse
and terminate as set forth in Section 2 below (or as otherwise set forth in the
Plan for any circumstance not contemplated by the terms of Section 2)
(collectively with the restriction set forth in subsection (ii) above, the
“Time-Based Restrictions”).
For purposes of this Agreement, the Company’s “EPS” means the Company’s diluted
net income per share, calculated in accordance with generally accepted
accounting principles in the United States and as reported by the Company in its
audited consolidated financial statements for the applicable fiscal year;
provided, that for purposes of determining whether the EPS Target has been
achieved, the Company’s EPS will be calculated assuming that the Company’s
effective tax rate is the same as the Company’s effective tax rate for its
fiscal year ended December 31, 2016.
(b)    Potential Reduction Based on Negative Total Shareholder Return. The
number of Award Units granted hereunder will be reduced by 15% (and Grantee’s
rights under this Agreement with respect to such portion of the Award Units will
terminate immediately without notice and will be forfeited) if the Company has a
negative Total Shareholder Return for the period beginning on the Date of Grant
and ending on December 28, 2019 (such period, the “Performance Period”). “Total
Shareholder Return” means the increase or decrease in the Company’s stock price
during the Performance Period plus reinvested dividends, divided by the
Company’s stock price at the beginning of the Performance Period. For purposes
of this definition, the beginning stock price will be the average closing price
over the twenty (20) trading days up to and including the Date of Grant and the
ending stock price will be the average closing price over the twenty (20)
trading days up to and including the last trading day of the Performance Period.
(c)    Potential Reduction Based on Compensation Expense of Awards. If the EPS
Target is not achieved, but would have been achieved if a portion of the
stock-based compensation expense attributable to the EPS Based Awards reported
by the Company as set forth in its audited consolidated financial statements for
the applicable fiscal year (the “Compensation Expense”) had been excluded from
the calculation of the Company’s


2

--------------------------------------------------------------------------------

Exhibit 10.2


EPS for such fiscal year, then the number of Award Units will be proportionately
reduced, on a pro rata basis with the other Award Recipients, until the
Company’s EPS, calculated without taking into account the portion of the
Compensation Expense attributable to the aggregate number of Award Units by
which the EPS Based Awards have been reduced, equals $2.75, and Grantee’s rights
under this Agreement with respect to such portion of the Award Units will
terminate immediately without notice and will be forfeited; provided, however,
that if such adjustment would cause the number of Award Units to be less than
20% of the original number of Award Units subject to this Award, then this Award
and all of the Award Units will terminate in their entirety immediately and will
be forfeited. For example, and solely for purposes of illustration, if the
Company’s EPS, calculated taking into account the full Compensation Expense,
would be $2.73, but the Company’s EPS, calculated excluding the Compensation
Expense attributable to 10% of the Award Units granted to each Award Recipient,
would be $2.75, then the number of Award Units granted to each Award Recipient
will be reduced by 10% and all rights of each Award Recipient, including the
Grantee, relating to 10% of the Award Units will terminate immediately without
notice of any kind and will be forfeited.
(d)    Determination of Achievement of Performance Target and Potential
Adjustments. All determinations under Section 1.2(a), (b) and (c) above will be
made by the Board or the Committee, which determinations shall be final and
conclusive for all purposes under this Agreement. The number of Award Units
resulting after adjustment as described in Section 1.2(b) or (c) above will be
referred to herein as the “Adjusted Award Units.”
1.3    Restrictive Covenant Agreement. In consideration for the grant of this
Award, Grantee agrees to execute and be bound by the terms of the Employee
Inventions, Confidentiality, Non-Compete and Mutual Arbitration Agreement (the “
Non-Compete Agreement”) attached hereto and Grantee acknowledges that Grantee’s
failure to execute the Non-Compete Agreement will cause this Award to
automatically terminate and be forfeited without any further action.
2.    Effect of Termination of Employment or Service.
2.1    Death or Disability. In the event of the Grantee’s death or Disability
(as defined by the Plan) prior to the Grantee’s termination of employment or
other service, all Time-Based Restrictions will lapse and terminate and if, and
only if, the EPS Target is achieved, then 100% of the Award Units or Adjusted
Award Units will vest.
2.2    Termination Due to Qualified Retirement. In the event that the Grantee’s
employment or other service with the Company and all Subsidiaries is terminated
prior to December 31, 2020 by reason of the Grantee’s retirement at or beyond
age sixty (60) and the Grantee has five (5) or more years of service with the
Company prior to retirement (a “Qualified Retirement”), the Time-Based
Restrictions will lapse and terminate, and the Grantee will become vested in the
outstanding Award Units or Adjusted Award Units, pro rata based on the number of
full months (beginning, for purposes of this Section 2.2, with January 2017)
elapsed in the Performance Period as of the date of the Qualified Retirement
divided by the total number of months in the Performance Period and the
remaining Award Units will terminate immediately without notice of any kind and
will be forfeited. For example, if the Qualified Retirement occurred on January
15, 2018 and the EPS Target was achieved on December 28, 2019, then the


3

--------------------------------------------------------------------------------

Exhibit 10.2


pro ration would be based on 12 full months of the 36 month Performance Period
(and Grantee would become vested in one-third (1/3rd) of the Award Units or
Adjusted Award Units).
2.3    Termination for Reasons other than Death, Disability or Qualified
Retirement. In the event the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated for any reason other than death,
Disability or Qualified Retirement as provided above, or the Grantee is in the
employ or service of a Subsidiary and the Subsidiary ceases to be a Subsidiary
of the Company (unless the Grantee continues in the employ or service of the
Company or another Subsidiary), all rights of the Grantee under this Agreement
relating to Award Units with respect to which both the Performance-Based
Restrictions and Time-Based Restrictions have not lapsed will terminate
immediately without notice of any kind, and will be forfeited.
3.    Change in Control.
3.1.    If a Change in Control of the Company occurs and the Company is not the
surviving corporation following the Change in Control, and the surviving
corporation following such Change in Control or the acquiring corporation (such
acquiring corporation or acquiring corporation is hereinafter referred to as the
“Acquiror”) does not assume the Award or does not substitute equivalent equity
awards relating to the securities of such Acquiror or its affiliates for the
Award, then: (a) the Performance-Based Restrictions will immediately lapse and
terminate and (b) (i) the Grantee will become vested in the Award Units with
respect to (x) 33% of the Award Units if such Change in Control occurs during
the Company’s fiscal year 2017, (y) 66% of the Award Units if such Change in
Control occurs during the Company’s fiscal year 2018, and (z) 100% of the Award
Units if such Change in Control occurs during the Company’s fiscal year 2019
and, in each case, the remaining portion of the Award Units will terminate
immediately without notice of any kind and will be forfeited, and (ii) the
Time-Based Restrictions of the vested portion of the Award Units will
immediately lapse and terminate; and the vested portion of the Award Units will
become immediately payable.
3.2    If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the Award or substitutes equivalent equity
awards relating to the securities of such Acquiror or its affiliates for the
Award, then the Award or such substitutes therefore shall remain outstanding and
(a) the Performance-Based Restriction of the Award or substitutes will
immediately lapse and terminate and (b) (i) the Grantee will become vested in
the Award Units with respect to (x) 33% of the Award Units if such Change in
Control occurs during the Company’s fiscal year 2017, (y) 66% of the Award Units
if such Change in Control occurs during the Company’s fiscal year 2018, or (z)
100% of the Award Units if such Change in Control occurs during the Company’s
fiscal year 2019, and (ii) the vested portion of the Award Units will remain
subject to the Time-Based Restrictions; and shall otherwise be governed by their
respective terms and the provisions of the Plan.


4

--------------------------------------------------------------------------------

Exhibit 10.2


3.3    If the Grantee’s employment or other service with the Company and all
Subsidiaries is terminated (i) without Cause or Adverse Action or (ii) by the
Grantee for Good Reason, in either case within two (2) years following a Change
in Control, then all restrictions and vesting requirements applicable to the
outstanding Award Units or Adjusted Award Units based solely on the continued
employment or service of the Grantee will terminate.
4.    Issuance of Shares.
4.1    Timing. Vested Award Units or Adjusted Award Units shall be converted to
shares of Common Stock on a one-for-one basis and such shares will be issued
within 90 days following the earliest to occur of the following:
(a)    with respect to 50% of the Award Units or Adjusted Award Units, March 21,
2020 (i.e., the third anniversary of grant);
(b)    with respect to the remaining 50% of the Award Units or Adjusted Award
Units, March 21, 2021 (i.e., the fourth anniversary of grant);
(c)    the later of March 21, 2020 and the first to occur of the Grantee’s
death, Disability (provided such Disability satisfies the definition of
“disability” under Code section 409A), or Qualified Retirement (provided such
Qualified Retirement constitutes a “separation from service” under Code section
409A); and
(d)    the later of March 21, 2020 and the Grantee’s termination of employment
or other service with the Company and all Subsidiaries (provided such
termination constitutes a “separation from service” under Code section 409A) (i)
without Cause or Adverse Action or (ii) by the Grantee for Good Reason, in
either case within two (2) years following a Change in Control (provided such
Change in Control constitutes a “change in control event” under the regulations
issued under Code section 409A).
4.2.    Limitation for Specified Employees.  If any shares of Common Stock
become issuable with respect to Award Units or Adjusted Award Units as a result
of the Grantee’s “separation from service” at such time as the Grantee is a
“specified employee” within the meaning of Code Section 409A, then no shares of
Common Stock will be issued, except as permitted under Code Section 409A, prior
to the first business day after the earlier of (i) the date that is six months
after the Grantee’s “separation from service”, or (ii) the Grantee’s death.
4.3    Dividends and Other Distributions. The Award Units are being granted with
an equal number of dividend equivalents. Accordingly, the Grantee is entitled to
receive an additional Award Unit with a value equal to any dividends or
distributions (including, without limitation, any cash dividends, stock
dividends or dividends in kind, the proceeds of any stock split or the proceeds
resulting from any changes or exchanges described in Section 7 of this
Agreement, all of which are referred to herein collectively as the “Dividend
Proceeds”) that are paid or payable with respect to one share of Common Stock
for each Award Unit which will be subject to the same rights, restrictions and
performance adjustments under this Agreement as the Award Units to which such
dividends or distributions relate. The number of additional Award Units to be
received as divided equivalents for each Award Unit shall be determined by
dividing the cash dividend per share by the Fair Market Value of one share of
Common Stock on the dividend or distribution payment date. All such additional
Award Units received as dividend


5

--------------------------------------------------------------------------------

Exhibit 10.2


equivalents will be subject to the same restrictions and performance adjustments
as the Award Units to which such Dividend Proceeds relate    
4.4    Limitations on Transfer. Award Units or Adjusted Award Units will not be
assignable or transferable by the Grantee, either voluntarily or involuntarily,
and may not be subjected to any lien, directly or indirectly, by operation of
law or otherwise. Any attempt to transfer, assign or encumber the Award Units or
Adjusted Award Units other than in accordance with this Agreement and the Plan
will be null and void and will void the Award, and all Award Units or Adjusted
Award Units for which the restrictions have not lapsed will be forfeited and
immediately returned to the Company.


5.    Rights of Grantee.
5.1    Employment or Service. Nothing in this Agreement will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Grantee at any time, nor confer upon the Grantee
any right to continue in the employment or service with the Company or any
Subsidiary at any particular position or rate of pay or for any particular
period of time.
5.2    Rights as a Shareholder. The Grantee will have no rights as a shareholder
until the Grantee becomes the holder of record of shares of Common Stock issued
in settlement of the Award Units or Adjusted Award Units. As soon as practicable
after the satisfaction of any conditions to the effective issuance of shares of
Common Stock in settlement of the Award Units or Adjusted Award Units, the
Grantee will be recorded on the books of the Company as the owner of such
shares, and the Company will issue one or more duly issued and executed stock
certificates evidencing the shares.
6.    Withholding Taxes. The Company is entitled to (a) withhold and deduct from
future wages of the Grantee (or from other amounts that may be due and owing to
the Grantee from the Company), or to withhold from the shares of Common Stock
that would otherwise be determined to be paid to the Company out of Dividend
Proceeds, or make other arrangements for the collection of all amounts the
Company reasonably determines are required to satisfy any federal, state or
local withholding and employment-related tax requirements attributable to the
receipt of the Award, the receipt of dividends or distributions on Award Units
or Adjusted Award Units, or the lapse or termination of the restrictions
applicable to Award Units or Adjusted Award Units, or (b) require the Grantee
promptly to remit the amount of such withholding to the Company. In the event
that the Company is unable to withhold such amounts, for whatever reason, the
Grantee agrees to pay to the Company an amount equal to the amount the Company
would otherwise be required to withhold under federal, state or local law.
7.    Adjustments. In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering or divestiture (including a spin-off) or
any other change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation), in order to
prevent dilution or enlargement of the rights of the Grantee, will make
appropriate adjustment (which determination


6

--------------------------------------------------------------------------------

Exhibit 10.2


will be conclusive) as to the number and kind of securities or other property
(including cash) subject to this Award.
8.    Subject to Plan. The Award and the Award Units granted pursuant to this
Agreement have been granted under, and are subject to the terms of, the Plan.
The terms of the Plan are incorporated by reference in this Agreement in their
entirety. In addition, the Grantee, by execution hereof, acknowledges having
received a copy of the Plan. The provisions of this Agreement will be
interpreted as to be consistent with the Plan and any ambiguities in this
Agreement will be interpreted by reference to the Plan. In the event that any
provision of this Agreement is not authorized by or is inconsistent with the
terms of the Plan, the terms of the Plan will prevail.
9.    Forfeiture, Clawback or Recoupment. In addition to the other rights of the
Committee under the Plan, if Grantee is determined by the Committee, acting in
its sole discretion, to have taken any action that would constitute Adverse
Action or Cause as defined under the Plan, or that is subject to any other or
additional “clawback”, forfeiture or recoupment policy adopted by the Company,
either prior to or after the date of this Agreement, or to have violated the
Non-Compete Agreement, as defined in Section 1.3, (a) all of Grantee’s rights
under the Plan and any agreements evidencing an Award granted under the Plan,
including this Agreement evidencing this Award, then held by Grantee shall
terminate and be forfeited upon the effectiveness of such Committee action, and
without notice of any kind, and (b) the Committee in its sole discretion may
require Grantee to surrender and return, transfer or assign to the Company all
or any portion of the shares of Common Stock received, or to disgorge all or any
profits or any other economic value (however defined by the Committee) made or
realized by Grantee or Grantee’s affiliate, during the period beginning one (1)
year prior to your termination of employment or service with the Employer, in
connection with any Awards granted under the Plan, including this Award, or any
shares of Common Stock issued upon the exercise or vesting of any Awards,
including this Award. This Section 9 shall not apply and shall automatically
become void ab initio following a Change of Control.
10.    Miscellaneous.
10.1    Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.
10.2    Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Minnesota, without regard to conflicts of laws provisions. Any
legal proceeding related to this Agreement will be brought in an appropriate
Minnesota court and the parties to this Agreement consent to the exclusive
jurisdiction of the court for this purpose.
10.3    Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and vesting of this Award and the administration of the Plan and supersede
all prior agreements, arrangements, plans and understandings relating to the
grant and vesting of this Award and the administration of the Plan.


7

--------------------------------------------------------------------------------

Exhibit 10.2




10.4    Amendment and Waiver. Other than as provided in the Plan, this Agreement
may be amended, waived, modified or canceled only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver, by the
party waiving compliance.
10.5    Code Section 409A. Payment of amounts under this Agreement are intended
to comply with the requirements of Code section 409A and this Agreement shall in
all respects be administered and construed to give effect to such intent. The
Committee in its sole discretion may accelerate or delay distribution of any
shares in payment of amounts due under this Agreement if and to the extent
allowed under Code section 409A.






8

--------------------------------------------------------------------------------

Exhibit 10.2






The parties hereto have executed this Agreement effective the day and year first
above written.
 
 
SELECT COMFORT CORPORATION
 
 
 
 
 
/s/ Shelly Ibach
 
 
 
 
 
Shelly Ibach
 
 
President and CEO
 
 
 
By execution of this Agreement,
the Grantee acknowledges having
received a copy of the Plan.


 
GRANTEE
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
(Name and Address)
 
 
 
 
 
 































9

--------------------------------------------------------------------------------

Exhibit 10.2


EMPLOYEE INVENTIONS, CONFIDENTIALITY, NON-COMPETE AND MUTUAL ARBITRATION
AGREEMENT
 
 
 
PARTIES:
Select Comfort Corporation
9800 59th Ave N
Minneapolis, MN 55442
(the "Company")
 
 
 
 
 
(the "Employee")
 
 
 
 
 
(Address)
Date
 
 



THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE PARTIES.


WHEREAS, the Company is in the business of designing, manufacturing and selling
beds and related products, a worldwide and highly competitive business, and has
expended considerable time, effort and resources in the development of trade
secrets, confidential information, and customer goodwill, and in the recruitment
and training of its workforce; and
WHEREAS, the success of the Company is dependent in large measure on the
preservation of its intangible assets, including trade secrets, confidential
information, customer goodwill and its workforce, and in the prevention of
unfair competition, and the Company desires to obtain reasonable protection
against unfair competition and reasonable protection of its assets and business
information that have been developed and acquired at substantial expense; and
WHEREAS, as a condition to the receipt of the grant of an Incentive Award under
the Select Comfort Corporation Amended and Restated 2010 Omnibus Incentive Plan,
the Company requires Employee to agree and Employee hereby does agree, to
reasonable restrictions on Employee’s activities during and for a reasonable
period of time after Employee’s termination of employment, for the purpose of
ensuring the preservation and protection of the Company’s assets; and
WHEREAS, the Company and Employee seek to resolve any differences as soon as
possible after they may arise and agree to resolve any otherwise unresolved
dispute arising out of the employment relationship by binding arbitration; and
WHEREAS, for purposes of this Agreement, the term "Company" shall be deemed to
include Select Comfort together with each of its affiliated, parent or
subsidiary corporations;


10

--------------------------------------------------------------------------------

Exhibit 10.2


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Inventions.
A. "Inventions" includes inventions, discoveries, improvements, technology,
processes, ideas, designs, concepts, patent applications, prototypes, software
code, trademarks, documentation (whether or not they are in writing or reduced
to practice) or works of authorship (whether or not they can be patented or
copyrighted) that the Employee makes, authors, or conceives (either alone or
with others) and that:
i) concern directly the Company's business or the Company's present or
demonstrably anticipated future research or development;
ii) result from any work the Employee performs for the Company;
ii) use the Company's equipment, supplies, facilities, or trade secret
information; or
iv) the Employee develops during the time the Employee is performing employment
duties for the Company.
B. The Employee agrees that all Inventions made, authored or conceived by the
Employee during the term of the Employee's employment with the Company will be
considered “works made for hire ”as defined in the Copyright Act at 17 U.S.C §
201(b) and will be the Company's sole and exclusive property. The Employee will,
with respect to any Invention:
i) keep current, accurate, and complete records, which will belong to the
Company and will be kept and stored on the Company's premises while the Employee
is employed by the Company;
ii) promptly and fully disclose the existence and describe the nature of the
Invention to the Company in writing (and without request);
iii) assign (and the Employee does hereby assign) to the Company all of the
Employee's rights to the Invention, any applications the Employee makes for
patents or copyrights in any country, and any patents or copyrights granted to
the Employee in any country; and
iv) acknowledge and deliver promptly to the Company any written instruments, and
perform any other acts necessary in the Company's opinion to preserve property
rights in the Invention against forfeiture, abandonment or loss and to obtain
and maintain letters patent and/or copyrights on the Invention and to vest the
entire right and title to the Invention in the Company; and
v) waives and agrees never to assert any and all Moral Rights Employee may


11

--------------------------------------------------------------------------------

Exhibit 10.2


have in or with respect to any such works. “Moral Rights” means any rights to
claim authorship of a work, to object to or prevent any distortion or other
modification of a work, or to withdraw from circulation or control the
publication or distribution of a work, and any similar right, now or in the
future existing under the law of any country in the world, regardless of whether
or not such right is denominated or generally referred to as a Moral Right.
The requirements of this subsection 1(B) do not apply to an Invention for which
no equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the Employee's own time, and (1) which
does not relate directly to the Company's business or to the Company's actual or
demonstrably anticipated research or development, or (2) which does not result
from any work the Employee performed for the Company. With respect to any
obligations performed by the Employee under this subsection 1(B) following
termination of employment, the Company will pay the Employee reasonable hourly
compensation (consistent with the last base salary) and will pay or reimburse
all reasonable out-of-pocket expenses.
In the event of any dispute, arbitration or litigation concerning whether an
invention, improvement or discovery made or conceived by Employee is the
property of the Company, such invention, improvement or discovery will be
presumed the property of the Company and Employee will bear the burden of
establishing otherwise.
2. Confidential Information
A. "Confidential Information" means any information that the Employee learns or
develops in the course of employment with the Company and that derives
independent economic value from not being generally known, or not being readily
ascertainable, by proper means, by other persons who can obtain economic value
from the disclosure or use of such information. Such information includes, but
is not limited to, the Company’s sales, pricing, financial and statistical
information, information about new or future products or services, the Company’s
present, past and future marketing and strategic plans and goals, lists of the
Company’s customers, information about customer purchases and preferences,
advertising information, business plans, product development information,
delivery schedules, market research, forecasts, non-public personnel
information, methods of operation, financial data, statements and projections,
pricing information, costs, sales, budgets, profits and merger, acquisition,
expansion or divestiture information, information regarding management systems,
computer software and programs, Inventions and any other confidential
information which provides the Company with a competitive advantage. Any
information that the Employee reasonably considers to be Confidential
Information, or that the Company treats as Confidential Information (whether the
Employee or others originated it and regardless of how the Employee obtained it)
will be deemed to be Confidential Information.
B. Except as specifically authorized by the Company, the Employee will never,
either during or after the Employee's employment by the Company, use or disclose
Confidential Information to any person or entity. When the Employee's employment


12

--------------------------------------------------------------------------------

Exhibit 10.2


with the Company ends, the Employee will promptly deliver to the Company all
records and any compositions, articles, devices, apparatus and other items that
disclose, describe or embody Confidential Information, including all copies,
reproductions and specimens of the Confidential Information in the Employee's
possession, regardless of who prepared them, and will promptly deliver any other
property of the Company in the Employee's possession, whether or not
Confidential Information. Employee acknowledges and agrees that all such
documents and tangible materials, and copies or duplicates thereof, including
Employee’s own notes, are the Company’s property which is only entrusted to
Employee on a temporary basis. After returning these documents, data, and other
property, Employee will immediately permanently delete from any electronic media
in Employee’s possession, custody, or control (such as computers, mobile phones,
hand-held devices, tablets, back-up devices, zip drives, MP3 players, PDAs,
etc.) or to which Employee has access (such as the cloud remote e-mail exchange
servers, back-up servers, off-site storage, etc.), all Company documents or
electronically stored images, and other data or data compilations stored in any
medium from which such information can be obtained. Employee also agrees to
provide the Company with a list of any documents that Employee created or is
otherwise aware that are password-protected and the password(s) necessary to
access such password-protected documents.
C. In the event that the Employee becomes legally required or compelled, by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or by any similar process or court or administrative order, to disclose
any Confidential Information, then Employee shall provide Company with prompt
written notice of such legal requirement so that Company may seek a protective
order or such other appropriate remedy or, at Company’s sole discretion, waive
compliance with the terms of this Agreement. In the event that such protective
order or other remedy is sought by Company, Employee agrees to reasonably
cooperate in the pursuit of obtaining such protective order or other remedy at
Company’s reasonable expense. In the event that such protective order or other
remedy is not obtained, and regardless of whether or not Company waives
compliance with the terms of this Agreement, the Employee agrees to disclose
only that portion of the Confidential Information which the Employee is legally
required to disclose and to exercise its best efforts to obtain assurances that
confidential treatment will be accorded such Confidential Information so
disclosed.
3. Competitive Activities:
A. The Employee agrees that, during the term of the Employee's employment with
the Company, the Employee will not, alone or in any capacity with another person
or entity directly or indirectly engage in any commercial activity (including
without limitation working on, consulting on or otherwise rendering services in
any capacity, whether as an employee, advisor, paid or unpaid consultant,
independent contractor, principal, agent, partner, officer, director,
shareholder, or otherwise) that competes with the Company's business as the
Company has conducted it during the preceding five years, within any state in
the United States or within any country in which the Company directly or
indirectly markets or services products or provides


13

--------------------------------------------------------------------------------

Exhibit 10.2


services.
B. The Employee agrees that during the term of the Employee’s employment with
the Company and for a period of one (1) year after the Employee’s employment
with the Company ends, the Employee will not, directly or indirectly, alone or
in any capacity with another person or entity:
i) engage in any commercial activity as described above that competes with the
Company's business as the Company has conducted it during the five years before
the Employee's employment with the Company ends, within any state in the United
States or within any country in which the Company directly or indirectly markets
or services products or provides services;
ii) interfere or attempt to interfere with the Company's relationships with any
of its current or prospective customers or vendors, by soliciting competing
business from or having any competitive business-related contact with the
customer or vendor or otherwise; or
ii) employ, attempt to employ or otherwise contract for services with any person
or entity who is then employed or engaged by the Company (whether as an employee
or an independent contractor) on behalf of Employee or any other person or
entity, or take any action to induce any person or entity then employed or
engaged by the Company (whether as an employee or independent contractor) to
terminate their employment or engagement with the Company.
C. The provisions of Section 3(B) shall not prevent the Employee from seeking
employment during such one-year period so long as such employment commences
after the expiration of such period and does not require, induce or result in
the disclosure of any trade secrets or other confidential or proprietary
information of the Company. Employee acknowledges and agrees that should his
employment with the Company end, the restrictions on Employee’s activities
referenced in this Agreement will not prevent Employee from earning a living
outside of the Company after this employment with the Company ends.
4. Conflict of Interest. Employee agrees not to engage in any conduct which
might result in, or create the appearance of using Employee’s position for
private gain, or otherwise create a conflict of interest or the appearance of a
conflict of interest with the Company. Such conduct includes without limitation
having an undisclosed financial interest in any vendor or supplier of the
Company, accepting payments of any kind or gifts other than of a nominal value
from vendors, customers or suppliers, or having an undisclosed relationship with
a family member or other individual who is employed by any entity in active or
potential competition with the Company, and which creates a conflict of
interest. While still employed at the Company, Employee must not take any
preliminary or preparatory steps toward establishing or operating a competing
business.
5. E-Mail Messages/Internet Usage. Employee acknowledges that all e-mail
messages that Employee produces, sends or receives while at Company facilities
or


14

--------------------------------------------------------------------------------

Exhibit 10.2


using Company equipment are the property of the Company. Employee also
understands that the Company may monitor and inspect all such messages and may
also monitor and control the communications that Employee initiates or receives
through the Internet while at Company facilities and while using Company
equipment in any location. Employee acknowledges that Employee has no right to
or expectation of privacy in such communications. Employee agrees to cooperate
with the Company in its implementation of such security and control measures as
it may implement from time to time with respect to e-mail and Internet
communications and shall take all reasonable precautions to ensure that the
confidentiality of any such communications containing trade secrets and
Confidential Information is maintained. Employee also agrees that the Internet
may not be used for the transmission or intentional reception of obscene,
scandalous, offensive or otherwise inappropriate materials, and that Employee
will comply with Company policies regarding appropriate use of the Internet and
e-mail.
6. Remedies for Breach of the Inventions, Confidentiality and Competitive
Activities Provisions of this Agreement. Employee recognizes that if Employee
violates the Inventions, Confidentiality or Competitive Activities provisions of
this Agreement, the damages to the Company would be difficult to determine and
to remedy by monetary damages. Therefore, in the event of any such breach by
Employee, or in the event of any apparent danger of such breach, the Company
shall be entitled, in addition to any other legal or equitable remedies
available to the Company, including actual, incidental and consequential
damages, to obtain injunctive relief restraining Employee from violating this
Agreement, without the requirement of posting bond, and to recover from Employee
its reasonable attorneys’ fees and costs incurred in enforcing this Agreement.
In addition, in the event Employee violates the Inventions, Confidentiality or
Competitive Activities provisions of this Agreement while Employee has the right
to exercise stock options or SARs under the Select Comfort Corporation Amended
and Restated 2010 Omnibus Incentive Plan (the “Incentive Plan”) or to vest in
restricted stock or receive payouts under any restricted stock unit award,
performance award, or other cash-based or stock based award issued under the
Incentive Plan, then all of Employee’s outstanding stock options, SARs,
restricted stock units, performance awards and other cash-based and stock-based
awards shall terminate immediately.
7. Mutual Agreement to Arbitrate; Waiver of Jury Trial. Company is committed to
work cooperatively with its employees to resolve any differences as soon as
possible after they arise. Before pursing arbitration to resolve any differences
that may arise during or after the employment relationship, Employee and Company
agree to seek resolution through the Company’s internal procedures and/or
reporting, to the extent doing so does not prejudice the rights of either party.
If internal resolution fails, the parties agree to arbitrate their differences
as set forth below.
Employee and the Company agree that, except as otherwise provided in this
Agreement, any claim arising out of Employee’s employment with the Company,
termination of employment or any other dispute, including any claim that could
have been presented to or could have been brought before any court, shall be
submitted


15

--------------------------------------------------------------------------------

Exhibit 10.2


to and resolved by binding arbitration under the Federal Arbitration Act
(“FAA”).
A. Claims Covered by this Arbitration Agreement. Except as otherwise provided in
this Agreement, the Company and the Employee consent to the resolution by
arbitration of all claims or controversies arising out of, relating to or
associated with the Employee’s employment or termination of employment
including, without limitation, claims under the Age Discrimination in Employment
Act; Title VII of the Civil Rights Act of 1964; the Fair Labor Standards Act;
the Americans with Disabilities Act of 1990; sections 1981 through 1988 of Title
42 of the United States Code; the Family and Medical Leave Act; all human
rights, civil rights, fair employment, whistleblower and anti-retaliation laws
and all non-discrimination laws of the state(s) where Employee is employed; all
state wage and hour laws of the state(s) where Employee is employed; and any
cause of action based on any public policy, contract, tort or common law arising
out of or related to Employee’s employment. All claims and defenses that could
be raised before a government administrative agency or court must be raised in
arbitration and the arbitrator shall apply the law accordingly. Employee
expressly agrees that he/she will not serve as a class representative or a
member of a class or collective action with respect to any dispute the Employee
may have against the Company. Employee agrees that any arbitration shall be
conducted on an individual basis only and not on a class-wide, multiple
plaintiff, consolidated, collective, or similar basis.
B. Process. Any controversy or claim arising out of or relating to the making,
performance or interpretation of this Agreement, including without limitation
alleged fraudulent inducement thereof, shall be settled by binding arbitration
in Minneapolis, Minnesota. The party invoking arbitration shall notify the other
party in writing. The arbitration shall be conducted in accordance with the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes. The parties shall exercise their best efforts, in good
faith, to agree upon selection of a single arbitrator. If the parties are unable
to agree upon selection of a single arbitrator, they shall so notify the
American Arbitration Association (“AAA”) or another agreed upon arbitration
administrator and request that the arbitration provider work with the parties to
select a single arbitrator. The arbitrator shall have no authority to assess
punitive or exemplary damages as to any dispute arising out of or concerning the
provisions of this Agreement or otherwise arising out of the employment
relationship, except as and unless such damages are expressly authorized by
otherwise applicable and controlling statutes and case law interpreting those
statutes. All other claims that are subject to binding arbitration shall be
conducted in the judicial district where Employee is/was employed by the
Company. To the extent permitted by applicable law, each party shall bear its
own costs, including attorneys’ fees, and share all costs of the arbitration
equally. Nothing provided herein shall interfere with either party’s right to
seek or receive damages or costs as may be allowed by applicable statutory law.
In the event that this agreement to resolve claims by arbitration is
unenforceable in any jurisdiction, Company and Employee agree to submit their
claim(s) for resolution by a bench trial (trial by judge), specifically waiving
a jury as the ultimate fact finder.


16

--------------------------------------------------------------------------------

Exhibit 10.2


C. Waiver of Right to Trial by Jury. Each party expressly waives any right,
whether pursuant to any applicable federal, state, or local statute, to a jury
trial and/or to have a court of law determine rights and award damages with
respect to any such dispute.
D. Claims Not Covered by this Arbitration Agreement. Claims not covered by this
Arbitration Agreement are claims for:
i) Workers’ compensation benefits;
ii) Unemployment compensation benefits;
iii) Injunctive, equitable or other relief relating to unfair competition,
non-compete and/or unauthorized disclosure of trade secrets or Confidential
Information, as to which the Company or Employee may seek and obtain relief from
a court of competent jurisdiction as provided in Section 7(C);
iv) Benefits and/or welfare plans that contain an appeal procedure or other
procedure for the resolution of disputes under the plan(s); or
v) Relief already filed with a court or government agency before implementation
of this Agreement.
Nothing in this Agreement shall prevent Employee from participating in any
investigation conducted by any federal, state, or local government agency.
Nothing in this Agreement is intended to prohibit the Employee from engaging in
concerted activity or exercising any substantive right Employee may have under
the National Labor Relations Act (“NLRA”).
E. Applicable Time Limits; Rules. Any claim for arbitration will be timely only
if brought within the time in which an administrative charge or complaint would
have been filed if the claim is one that could be filed with an administrative
agency. If the arbitration claim raises an issue that could not have been filed
with an administrative agency, then the claim must be filed within the time set
by the appropriate statute of limitation. A copy of the Employment Arbitration
Rules is available from your Human Capital Business Partner and from the AAA
website at www.adr.org.
F. Arbitrator’s Award. The arbitrator’s award, which shall be written, shall be
final and binding upon the parties. The arbitrator shall have the power to award
any type of legal or equitable relief available in a court of competent
jurisdiction including, without limitation, attorney’s fees and/or costs, to the
extent such damages are available under law. An arbitrator’s award shall be
final and binding and enforceable and may be entered in any court having
jurisdiction as a final judgment.
8. Consideration for Agreement. Employee understands and agrees that the
Company’s grant of an Incentive Award to the Employee under the Select Comfort


17

--------------------------------------------------------------------------------

Exhibit 10.2


Corporation Amended and Restated 2010 Omnibus Incentive Plan conditioned on the
Employee’s execution of this Agreement constitutes independent and sufficient
consideration for all provisions of this Agreement. As additional consideration
from the Company for Employee to sign the arbitration provisions of this
Agreement, Company agrees to pay all costs of arbitration charged by the AAA and
to be bound by the arbitration procedure set forth in this Agreement. Additional
consideration in support of this Agreement is each party’s promise to resolve
claims by arbitration in accordance with the provisions of this Agreement,
rather than through the courts.
Employee agrees not to challenge the independent nature or sufficiency of this
consideration, either during the term of employment with the Company or at any
time thereafter.
9. Miscellaneous
A. Employment Terminable at Will. The Employee acknowledges and agrees that the
Employee's employment with the Company is terminable at will, either by the
Employee or by the Company, for any or no reason and without notice, regardless
of the length of employment or the granting of benefits of any kind, including
without limitation any benefits that provide for vesting based upon length of
employment.
B. Modification. This Agreement may be modified or amended only by a writing
manually signed by both the Company and the Employee.
C. Governing Law; Jurisdiction. The terms of this Agreement shall be construed
and enforced in accordance with the laws of the State of Minnesota. The venue
for any action arising out of Sections 1, 2 or 3 of this Agreement shall be
exclusively in the State of Minnesota, whether or not such venue is or
subsequently becomes inconvenient, and the parties consent to the jurisdiction
of the state and federal courts located in the State of Minnesota.
D. Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid and an arbitrator or
court shall have the power to blue-line (amend, modify or delete) that portion
thus adjudicated to be invalid or unenforceable. To the extent permitted and
possible, the invalid or unenforceable term shall be deemed replaced by a term
that is valid and enforceable and that comes closest to expressing the intention
of such invalid or unenforceable term. The remainder of this Agreement also will
continue to be valid, and the entire Agreement will continue to be valid in
other jurisdictions. Should the duration or geographical extent of, or business
activities covered by, any provision of this Agreement be in excess of that
which is valid and enforceable under applicable law, then such provision shall
be construed to cover only that duration, extent or activities which may validly
and enforceably be covered. If any portion of this Agreement is adjudicated to
be invalid or unenforceable, the remaining provisions shall not be affected
thereby,


18

--------------------------------------------------------------------------------

Exhibit 10.2


E. Waivers. No failure or delay by either the Company or the Employee in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement. Nor will any single or partial exercise by either the Company or
the Employee of any right or remedy under this Agreement preclude either of them
from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.
F. Captions. The headings in this Agreement are for convenience only and do not
affect this Agreement's interpretation.
G. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and sent by certified first-class mail,
postage prepaid, return receipt requested, and shall be effective five days
after mailing to the addresses stated at the beginning of this Agreement. These
addresses may be changed at any time by like notice.
H. Binding Effect; Assignment. Except as herein or otherwise provided to the
contrary, this Agreement shall be binding on and inure to the benefit of the
parties and their respective heirs, successors, assigns and personal
representatives. The Company may assign its rights and obligations under this
Agreement without the consent of Employee. Employee may not assign any rights or
obligations under this Agreement without the prior written consent of the
Company.
I. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original of this Agreement and all of which, when
taken together, shall constitute one and the same Agreement. Employee agrees
that his/her typed and electronically transmitted signature below shall
constitute a valid, signed original signature reflecting Employee’s assent to
the terms of this Agreement. Additionally, a signed facsimile or copy of this
agreement shall constitute a signed original.
J. Integration. This Agreement embodies the entire agreement and understanding
between the parties relating to the subject matter addressed herein and
supersedes all prior agreements and understandings related to such subject
matter. In signing this Agreement, neither party is relying on any
representation, oral or written, on the subject of the effect, enforceability
nor meaning of this Agreement, except as specifically stated herein.


K. Survival. The obligations of this Agreement will survive the termination of
Employee’s employment, voluntary or involuntary, regardless of the reason for
termination.
L. Acknowledgments, Representations and Warranties. Employee states that
Employee has made no misrepresentations on Employee’s resume or otherwise in the
application or interview process. Employee represents and warrants that neither
the Employee’s employment with the Company nor Employee’s performance of


19

--------------------------------------------------------------------------------

Exhibit 10.2


Employee’s obligations hereunder will conflict with or violate, or otherwise are
inconsistent with, any contractual or other obligations, legal or otherwise,
which Employee may have. Employee covenants that Employee will perform
Employee’s duties in a professional manner and not in conflict or violation, or
otherwise inconsistent with, any other obligations, legal or otherwise, which
Employee may have. Employee acknowledges that Employee has had the opportunity
to seek legal advice regarding this Agreement. Employee has read and understands
this Agreement and agrees to all its terms and conditions.


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.


 
 
SELECT COMFORT CORPORATION
 
 
 
 
 
/s/ Shelly Ibach
 
 
 
 
 
Shelly Ibach
 
 
President and CEO
 
 
 
By execution of this Agreement,
the Grantee acknowledges having
received a copy of the Plan.


 
EMPLOYEE
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
(Name and Address)
 
 
 
 
 
 





20